Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The amendment to the specification and the  new drawing are approved. Rejection of the previous office action not repeated below are withdrawn on the basis of the arguments and amendments of the applicants.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3,5,6,8-11,13-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “protective layer covering the bumps and exposing the flat segments of the second surface of the substrate” is confusing. Please amend this to read - - protective layer covering the bumps, but not the flat segments of the second surface of the substrate - -. The protective layer does not exposure the second surface, the lack of it does.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not disclose any bumps arranged at a pitch and which are in contact with one another along their sidewalls as recited in claim 23, but have recesses for particles to be trapped between the mask and the chuck as required in claim 19 other than those of figure 4B.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Isokawa et al. JP 2013-074195.
Isokawa et al. JP 2013-074195 (machine translation attached) teaches EUV reflective masks in figure 1 with a substrate (11), with a textured rear surface coated with a protective, Cr conductive film (15), and on the front side a reflective multilayered film (12), a protective capping layer (13) and a patterned absorber film (14) [0028].  The microstructure can be any moth eye pattern such as dots or the like [0030-0031]. The use of patterns which have rectangular, sinusoidal or triangular profiles/cross-sections are illustrated in figures 1 and 4.  The etched structures in figure 3(S5) appear to have a height/width of 1.  In figure 1, the pitch is illustrated 0.2 mm while the thickness of the mask illustrated is 1.5 mm, which yields a ratio of 0.13.  Figures S5 and 4 shows rectangular cross sections and figures 1 and S8 show triangular cross-sections. Figure 4 shows checkerboard patterns where the corners of the sidewalls touch and opposite corners (along the diagonal) contact with different sides/sidewalls and have a rectangular profile.  

    PNG
    media_image1.png
    129
    238
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    172
    212
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    129
    247
    media_image3.png
    Greyscale








The applicant argues that Ishikawa et al. does not teach the pitch.  The examiner points out that while the text does not describe the pitch, figure 1 illustrates the pitch/mask thickness being within the recited ratio.  The claims require a regular array of the bumps for the term “pitch” to reasonably apply. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195 and Hagio et al. 20140192335.

It would have been obvious to one skilled in the art to modify the apparatus illustrated in figures 1 of Isokawa et al. JP 2013-074195 by holding the rear surface with an electrostatic chuck as taught by Hagio et al. 20140192335 at [0004,0017] to hold the mask in place during exposure. To support the position that particles (fine dust) are inherently present on the backside of the mask in the structure illustrated, the examiner adds Hagio et al. 20140192335, who clearly teaches the presence of particles on the back surface of the mask and that these are common enough to be a problem in chucking the mask at [0012].   The examiner adopt the inherency position as it seems a bit silly to assert that it would have been obvious to add particles which are known to cause problems. Therefore the inherency position is more defensible during judicial review.
The applicant argues that no particles are shown in the structure of figure 1.  The examiner agrees that that the figure does not illustrate a particle, but recognizes that in real world usage of the structure shown, there will be particles (dust, etch residues, etc) present in contact with the mask, including in grooves on the backside. This is congruent with the description in the prepub of the specification at [0012]. 
The rejection stands for the reasons above.

Claims 19-20,22,23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Abdo et al. 6806007.
Abdo et al. 6806007 teaches in figure 20, a mask with illustrated regularly spaced conductive elements (1516) placed at a pitch of ~1.1 cm and the mask is illustrated as having a thickness of 2.35 cm, which yields a ratio of 0.42.  In figures 15 and 17, an EUV mask including a reflective coating (1504) which is coated with a first layer (1512), which is then coated with a patterned second (thermally conductive) layer (1514), which has flat areas of the first layer surface between the thermally conductive protrusions/pads (1516), which have a tapered cross-section. Figure 17 shows another view.  These layers can be chrome or other materials/things (10/51-12/18). In figure 16, a mask including a reflective coating (1504) patterned to form feature (1506) directly on a thermally conductive substrate (1502) which has a series of pads (1516) into it (11/24-37).   The number of pads, their shapes, sizes, etc can be determined by empirical testing or modeling and the recesses aperture varied to reduce the contact surface between the mask and the chuck, which reduces the chance that the particle will be trapped between the pad surface of the mask and the chuck (11/38-64).
With respect to claims 19-20,22,23 and 25, it would have been obvious to one skilled in the art to modify the mask of figure 1 of Isokawa et al. JP 2013-074195 by mounting it to a chuck similar to that of figure 15 of Abdo et al. 6806007 where electrostatic chuck 1508 holds the mask in place during exposure and to use mixtures of the triangular and rectangular shapes illustrated in Isokawa et al. JP 2013-074195 optimized as appropriate based upon the disclosure that the number of pads, their shapes, sizes, etc can be determined by empirical testing or modeling and the recesses aperture varied to reduce the contact surface between the mask and the chuck, which reduces the chance that the particle will be trapped between the pad surface of 

	The applicant argues that Abdo et al. does not teach the recited cross-sections.  The examiner relies upon figure S8 of Isokawa et al. JP 2013-074195 to teach these as they relate to claims 25, figure S5  and figure 4 of Isokawa et al.  illustrate embodiments where the corners of the sidewalls of the squares contact each other as recited in claim 23.   There is also the direction to optimizing based upon empirical testing or modeling of the number of pads, their shapes, sizes, etc in Abdo et al. 6806007 at (11/38-64), noting that the cross-section would inherently be determined by the shape of the pad/protrusion.


Claims 16-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Abdo et al. 6806007 and Maria Zaal et al. 20060158638.
Maria Zaal et al. 20060158638 teaches with respect to figures 2-4, a holder where the surface has protrusions arranged in substantially concentric circles. [0045-0047]. The use of square or triangular arrays is discussed with respect to figures 7-8 [0051]
With respect to claims 16-18, it would have been obvious to one skilled in the art to modify the masks exemplified by in figure 1 of Isokawa et al. JP 2013-074195 by forming the protrusions as triangular pyramids, rectangular pyramids or a combination of these based upon 
With respect to claims 19-20 and 22-25, it would have been obvious to one skilled in the art to modify the mask of figure 1 of Isokawa et al. JP 2013-074195 by mounting it to a chuck similar to that of figure 15 of Abdo et al. 6806007 where electrostatic chuck 1508 holds the mask in place during exposure and to use mixtures of the triangular and rectangular shapes illustrated in Isokawa et al. JP 2013-074195 optimized as appropriate based upon the disclosure that the number of pads, their shapes, sizes, etc can be determined by empirical testing or modeling and the recesses aperture varied to reduce the contact surface between the mask and the chuck, which reduces the chance that the particle will be trapped between the pad surface of the mask and the chuck (11/38-64) of Abdo et al. 6806007 and to use arrange them in the concentric circles or  radial array taught by Maria Zaal et al. 20060158638. To support the position that particles (fine 

The applicant argues that Abdo et al. does not teach the recited cross-sections.  The examiner relies upon figure S8 of Isokawa et al. JP 2013-074195 to teach these as they relate to claims 25, figure S5  and figure 4 of Isokawa et al.  illustrate embodiments where the corners of the sidewalls of the squares contact each other as recited in claim 23.   There is also the direction to optimizing based upon empirical testing or modeling of the number of pads, their shapes, sizes, etc in Abdo et al. 6806007 at (11/38-64), noting that the cross-section would inherently be determined by the shape of the pad/protrusion.
Claims 19-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Abdo et al. 6806007 and Maria Zaal et al. 20060158638, further in view of Burkhart 5825607. 
Burkhart 5825607 teaches with respect to figure 3 spacers which are arranged in concentric circles (col 5/line 40- col6/line 34). Figure 4 teaches spacers which are arranged in concentric circles with radially extending strips (6/35-49). The use of other patterns is disclosed as long as they space the wafer and chuck.
With respect to claims 19-20 and 22-25, it would have been obvious to one skilled in the art to modify the masks exemplified by Isokawa et al. JP 2013-074195 by forming protrusions of 
based upon the equivalence with the isolated structures/spacers of Abdo et al. 6806007 and 
Maria Zaal et al. 20060158638 taught in figures 3 and 4 of Burkhart 5825607 with a reasonable expectation of forming useful spacer patterns with chucks based upon the teachings of Burkhart 5825607.
The rejection stands for the reasons above.

Claims 1,3,5,6,8-11,13,14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Isokawa et al. JP 2013-074195, in view of Abdo et al. 6806007 and Maria Zaal et al. 20060158638, further in view of Gerber 4807218, Lee et al. 20140030639 and Huh et al. 20080057412.
Gerber 4807218 illustrates micromirrors (6)  formed on the top of cylindrical posts (8) formed by coating a glass plate with a photoresist, exposing it , developing the resist and using it to patternwise etching the glass substrate, forming an nickel mold from etched glass substrate, forming a second generation nickel master and embossing a substrate to form the post structures (example at 6/22-7/45).   Forming the metal in the bottom of depressions between protrusions is taught in figure 8 (9/14-48). . 
Lee et al. 20140030639 teaches forming a checkered patterns of the conductive film in figures 1-4.  The conductive layer can be discontinuous so that mask registration error can be corrected. The conductive film is shown filling the depressions on the back surface of the substrate [0052-0054]. 

	It would have been obvious to one skilled in the art to modify the photomasks rendered obvious by the combination of Isokawa et al. JP 2013-074195, Abdo et al. 6806007 and Maria Zaal et al. 20060158638 as discussed above by coating only the upper portions of the protrusions in a manner similar to that of Gerber 4807218 which has the benefit of resulting in a discontinuous film allowing for mask registration errors to be corrected as discussed in Lee et al. 20140030639 and control of the electrostatic potential to ensure flatness as taught in Huh et al. 20080057412 with the advantage of having topography/relief surface to trap particles over the flat surface of Lee et al. 20140030639. 
	The applicant argues that the rejection did not teach the coating only on the protrusion.  The examiner has added Gerber 4807218, Lee et al. 20140030639 and Huh et al. 20080057412 to establish that this would have been obvious.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. 9618856 teaches in figures 2A-2L a deformable chuck with a TiN layer (220) on the protrusions (3/15-5/15).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 6, 2021